Name: COMMISSION REGULATION (EC) No 8/96 of 3 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 2/20 EN Official Journal of the European Communities 4 . 1 . 96 COMMISSION REGULATION (EC) No 8/96 of 3 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi ­ lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 4 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 January 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. h) OJ No L 307, 20 . 12. 1995, p. 21 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . h) OJ No L 22, 31 . 1 . 1995, p. 1 . 4. 1 . 96 [ EN ] Official Journal of the European Communities No L 2/21 ANNEX to the Commission Regulation of 3 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 15 052 125,4 0805 20 13, 0805 20 15, \ 060 80,2 0805 20 17, 0805 20 19 052 90,1 064 464 55,259,6 066 624 89,9 41,7 999 78,4 068 62,3 0805 30 20 052 68,1 204 61,2 204 59,8 208 44,0 388 67,5 212 117,9 400 55,8 624 148,0 512 54,8 999 82,3 520 66,5 0707 00 10 052 91,0 l 524 100,8 053 166,9 528 94,7 060 600 83,9 61,0 624 78,0 066 53,8 999 73,0 068 60,4 0808 10 51 , 0808 10 53, 204 49,1 0808 10 59 052 64,0 624 104,0 064 78,6 999 83,7 388 39,2 0709 10 10 220 164,9 400 72,3 164,9 404 70,6 999 508 68,4 0709 90 71 052 78,8 512 51,2 204 77,5 524 57,4 412 54,2 528 48,0 624 209,5 728 107,3 999 105,0 800 78,0 080.5 10 01 , 0805 10 05, 804 21,0 0805 10 09 052 38,3 999 63,0 204 50,3 0808 20 31 052 86,3 388 40,5 064 73,0 448 36,1 388 79,6 600 58,4 400 101,5 624 512 89,7 80,4 528 84,1 999 50,7 624 79,0 0805 20 11 052 70,2 728 115,4 204 74,0 800 55,8 624 79,6 804 112,9 \ 999 74,6 \ 999 87,7 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999 stands for 'of other origin '.